Case: 19-2065   Document: 40     Page: 1   Filed: 04/22/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 DIGITAL ALLY, INC.,
                   Plaintiff-Appellant

                            v.

           TASER INTERNATIONAL, INC.,
                 Defendant-Appellee
               ______________________

                       2019-2065
                 ______________________

     Appeal from the United States District Court for the
 District of Kansas in No. 2:16-cv-02032-CM, United States
 District Judge Carlos Murguia.
                  ______________________

                 Decided: April 22, 2020
                 ______________________

    ADAM PRESCOTT SEITZ, Erise IP, P.A., Overland Park,
 KS, for plaintiff-appellant. Also represented by PAUL R.
 HART, Greenwood Village, CO.

     PAMELA BETH PETERSEN, Axon Enterprise, Inc., Scotts-
 dale, AZ, for defendant-appellee. Also represented by
 LAUREN ELIZABETH DOUVILLE, JOHN D. GARRETSON, Shook,
 Hardy & Bacon, LLP, Kansas City, MO.
                 ______________________
Case: 19-2065      Document: 40       Page: 2    Filed: 04/22/2020




 2              DIGITAL ALLY, INC.   v. TASER INTERNATIONAL, INC.



     Before LOURIE, MAYER, and WALLACH, Circuit Judges.
 PER CURIAM.
     Digital Ally, Inc. (“Digital”) appeals the final judgment
 of the United States District Court for the District of Kan-
 sas granting summary judgment of non-infringement of
 U.S. Patent No. 9,253,452 (the “’452 patent”). See Digital
 Ally, Inc. v. Taser Int’l, Inc., No. 2:16-cv-02032-CM (D. Kan.
 June 17, 2019), amended by No. 2:16-cv-02032-CM (D. Kan.
 July 25, 2019) (“District Court Decision”). We affirm.
                        I. BACKGROUND
     The ’452 patent is directed to a system, designed for use
 by law enforcement officers, which uses multiple recording
 devices to record events. See ’452 patent col. 1 ll. 7–16.
 Specifically, it describes “[a] multiple recording device
 management system including an intermediate multiple
 recording device managing apparatus, a vehicle recording
 device mounted in a police vehicle and synced to the man-
 aging apparatus, and a personal recording device carried
 by a police officer and wirelessly synced to the managing
 apparatus.” ’452 patent, Abstract. Independent claim 10
 recites:
      A system for recording multiple viewpoints of an
      event, comprising:
      a first recording device configured to be mounted
      on or configured to be carried by a law enforcement
      officer so as to record a first set of record data for
      the event;
      a second recording device, distinct from the first re-
      cording device, located so as to record a second set
      of record data for the event, said first set of record
      data being distinct from the second set of record
      [data]; and
      a recording device manager operable to:
Case: 19-2065      Document: 40      Page: 3    Filed: 04/22/2020




 DIGITAL ALLY, INC.   v. TASER INTERNATIONAL, INC.            3



     receive a trigger signal,
     said trigger signal being at least one of activation
     of a law enforcement vehicle’s siren, activation of
     said law enforcement vehicle’s signal lights, activa-
     tion of said law enforcement vehicle’s spotlight, a
     vehicle crash event, and a vehicle speed, and
     broadcast, in response to receiving the trigger sig-
     nal, at least one communication signal including
     correlation data to the first recording device and
     the second recording device instructing the first re-
     cording device to begin recording said first set of
     record data and instructing the second recording
     device to begin recording said second set of record
     data,
     wherein the first recording device stores the corre-
     lation data as metadata for the first set of record
     data and the second recording device stores the cor-
     relation data as metadata for the second set of rec-
     ord data, such that the first set of record data and
     the second set of record data can be correlated back
     to the event,
     wherein the first set of record data and the second
     set of record data are recorded beginning substan-
     tially simultaneously in response to the broadcast
     communication signal.
Id. col. 16 ll. 21–53.
      Digital brought an action against TASER Interna-
 tional, Inc. (“TASER”) 1 in the United States District Court
 for the District of Kansas, alleging that TASER’s Axon Sig-
 nal Units (“ASUs”), when used with certain cameras,



     1   TASER changed its name to Axon Enterprise, Inc.,
 effective April 5, 2017.
Case: 19-2065     Document: 40        Page: 4    Filed: 04/22/2020




 4              DIGITAL ALLY, INC.   v. TASER INTERNATIONAL, INC.



 infringed claims 10, 14–16, and 20 of the ’452 patent. 2 On
 June 17, 2019, the district court granted TASER’s motion
 for summary judgment of non-infringement, concluding
 that TASER’s ASUs do not broadcast “correlation data” as
 required by independent claim 10. See District Court Deci-
 sion, slip op. at 6. The court explained that the parties had
 agreed that the term “correlation data,” as used in claim
 10, was “data, including but not limited to [a] unique serial
 number and time stamp, used to link together or otherwise
 associate record data.” Id. at 5 (internal quotation marks
 omitted). In the court’s view, TASER’s accused products do
 not broadcast “correlation data” because they are “not ca-
 pable of being used to link together or otherwise associate
 [video or audio] data.” Id. at 6 (internal quotation marks
 omitted) (alteration in original). The court rejected Digi-
 tal’s argument that TASER’s ASUs are capable of broad-
 casting “correlation data” because they can link a video
 recording to an event, explaining that the asserted claims
 require “video-to-video” correlation rather than “video-to-
 event” correlation. Id. at 6–7.
    Digital then filed a timely appeal with this court. We
 have jurisdiction pursuant to 28 U.S.C. § 1295(a)(1) (2012).




     2   Digital also accused TASER of infringing U.S. Pa-
 tent No. 8,781,292, but subsequently withdrew its allega-
 tions of infringement related to that patent. See Digital
 Ally, Inc. v. Taser Int’l, Inc., No. 16-2032-CM, 2018 WL
3472815, at *1 (D. Kan. July 19, 2018). Digital also ad-
 vanced unfair competition and antitrust claims against
 TASER; this court recently affirmed the district court’s dis-
 missal of those claims. See Digital Ally, Inc. v. Taser Int’l,
 Inc., 720 F. App’x 1023 (Fed. Cir. 2018).
Case: 19-2065     Document: 40       Page: 5    Filed: 04/22/2020




 DIGITAL ALLY, INC.   v. TASER INTERNATIONAL, INC.            5



                          II. DISCUSSION
                      A. Standard of Review
     Claim construction based on the intrinsic evidence is a
 question of law that this court reviews de novo. See, e.g.,
 Trustees of Columbia Univ. v. Symantec Corp., 811 F.3d
1359, 1362 (Fed. Cir. 2016); Info-Hold, Inc. v. Applied Me-
 dia Techs. Corp., 783 F.3d 1262, 1265 (Fed. Cir. 2015).
 Where, as here, “the parties do not dispute any relevant
 facts regarding the accused product . . . but disagree over
 possible claim interpretations, the question of literal in-
 fringement collapses into claim construction and is amena-
 ble to summary judgment.” Duncan Parking Techs., Inc. v.
 IPS Grp., Inc., 914 F.3d 1347, 1363 (Fed. Cir. 2019) (cita-
 tion and internal quotation marks omitted).
                       B. “Correlation Data”
     Resolution of the infringement dispute presented here
 turns on the proper construction of a single claim term:
 “correlation data.” The parties agree that independent
 claim 10 of the ’452 patent requires a “recording device
 manager” that is capable of “broadcast[ing] . . . at least one
 communication signal including correlation data to [a] first
 recording device and [a] second recording device.” ’452 pa-
 tent col. 16 ll. 30–40 (emphasis added). They also
 acknowledge that, during claim construction proceedings,
 they agreed that the term “correlation data,” as used in
 claim 10, means “data, including but not limited to [a]
 unique serial number and time stamp, used to link to-
 gether or otherwise associate record data.” District Court
 Decision, slip op. at 5; see A. 311, 1616.
     The parties vigorously dispute, however, whether the
 claimed “correlation data” refers to data which links “rec-
 ord data” to other “record data,’’ i.e., which links one video
 to another video (“video-to-video correlation”) or instead
 which links a video to a recorded event (“video-to-event
Case: 19-2065     Document: 40        Page: 6    Filed: 04/22/2020




 6              DIGITAL ALLY, INC.   v. TASER INTERNATIONAL, INC.



 correlation”). 3 TASER contends that both the language of
 claim 10, when read in its entirety, and the disclosure in
 the specification make clear that “correlation data” means
 data which links one video recording to another video re-
 cording. Digital, by contrast, argues that the district court
 misconstrued the parties’ stipulated construction and that
 “correlation data” need not be capable of linking one video
 recording to another video recording. In other words, ac-
 cording to Digital, claim 10 only mandates video-to-event
 correlation.
      There are at least three reasons why TASER has the
 better argument. First, the specification strongly supports
 the district court’s conclusion that “correlation data” means
 data that links one video recording to another video record-
 ing. See District Court Decision, slip op. at 6–7. The spec-
 ification explains that prior art recording device
 management systems were not able to “corroborate the rec-
 orded data by correlating data taken from distinct devices.”
 ’452 patent col. 1 ll. 27–28 (emphasis added). In other
 words, prior art systems were not able to provide effective
 video-to-video correlation.
      The claimed invention purportedly overcomes this
 problem through a system in which a “recording device
 managing apparatus” sends “time stamps to synced record-
 ing devices for corroborating recordings” from the record-
 ing devices. Id. col. 1 l. 66–col. 2 l. 4 (emphasis added).
 Claim 10 tracks this approach, describing a “recording de-
 vice manager” which “broadcast[s] . . . correlation data” to
 two “distinct” recording devices, referred to as a “first re-
 cording device” and a “second recording device.” Id. col. 16
 ll. 23–40. Over and over again, the specification describes
 a recording device manager which sends data, such as a


     3   The parties also agree that the term “record data”
 in claim 10 refers to the “audio and video for an event.”
 A. 1609.
Case: 19-2065     Document: 40       Page: 7    Filed: 04/22/2020




 DIGITAL ALLY, INC.   v. TASER INTERNATIONAL, INC.            7



 time stamp or a serial number, to “correlate” or “match”
 video recordings from different recording devices. See, e.g.,
id. col. 6 ll. 45–51 (“[T]he unique serial number and time
 stamp allow [the] video recording software that manages
 the data recordings to link together or otherwise associate
 data recordings having the same serial number and time
 stamp. Because recorded data is captured by disparate de-
 vices, use of the unique serial number assists in associating
 together the recorded data from each device.” (emphases
 added)); Id. col. 6 ll. 51–57 (explaining that the data pro-
 vided by the recording device manager to each of the re-
 cording devices allows a police officer to “correlate and
 corroborate” recordings from distinct recording devices
 (emphasis added)); Id. col. 7 ll. 15–21 (“The time stamp and
 serial number corresponding to the captured and recorded
 video and audio data recordings from the personal record-
 ing device can be matched with the concurrent time stamp
 corresponding to the captured and recorded video and au-
 dio data recordings from the vehicle recording device to
 link the recordings chronologically.” (emphasis added) (di-
 agram numbering omitted)). Thus, because the specifica-
 tion repeatedly states that the data broadcast from the
 recording device manager is used to correlate video record-
 ings from two distinct recording devices, the term “correla-
 tion data” in claim 10 is most reasonably interpreted to
 refer to data linking a video recorded on one device to a
 video recorded on a different device. See, e.g., Advanced
 Fiber Techs. (AFT) Tr. v. J & L Fiber Servs., Inc., 674 F.3d
1365, 1372 (Fed. Cir. 2012) (“A patent is a fully integrated
 written instrument; the claims must be read in view of the
 specification, of which they are a part.”); Netword, LLC v.
 Centraal Corp., 242 F.3d 1347, 1352 (Fed. Cir. 2001) (“The
 claims are directed to the invention that is described in the
 specification; they do not have meaning removed from the
 context from which they arose.”); Vitronics Corp. v. Concep-
 tronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996) (“[The spec-
 ification] is the single best guide to the meaning of a
 disputed term.”).
Case: 19-2065     Document: 40        Page: 8    Filed: 04/22/2020




 8              DIGITAL ALLY, INC.   v. TASER INTERNATIONAL, INC.



      Second, Digital’s proposed construction of the term
 “correlation data” renders claim language superfluous.
 See, e.g., Cat Tech LLC v. TubeMaster, Inc., 528 F.3d 871,
 885 (Fed. Cir. 2008) (refusing to adopt a claim construction
 which would render a claim limitation meaningless); Bicon,
 Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006)
 (explaining that “claims are interpreted with an eye toward
 giving effect to all terms in the claim”). In Digital’s view,
 the “correlation data” which is broadcast from the record-
 ing device manager to the recording devices, ’452 patent
 col. 16 ll. 37–40, serves only to link a video recording to a
 recorded event. See Appellant Br. 9. But the penultimate
 clause of claim 10 specifically requires the video recordings
 to “be correlated back to the [recorded] event.” ’452 patent
 col. 16 l. 49. There would be no need for the penultimate
 clause to require correlation back to the recorded event if,
 as Digital asserts, the “correlation data” initially sent by
 the recording device manager to the recording devices had
 already linked the video recordings back to the recorded
 event.
      Finally, there is no merit to Digital’s assertion that the
 district court failed to properly consider or acknowledge its
 interpretation of the parties’ stipulated construction of the
 term “correlation data.” See Appellant Br. 6, 12. The dis-
 trict court expressly recognized Digital’s position that the
 parties’ stipulated claim construction required video-to-
 event correlation rather than video-to-video correlation.
 See District Court Decision, slip op. at 6. As the court cor-
 rectly concluded, however, Digital’s position “ignore[d]” the
 plain meaning of the stipulated construction. Id.
     In this regard, the parties, as noted previously, stipu-
 lated that the term “correlation data” in claim 10 meant
 “data, including but not limited to [a] unique serial number
 and time stamp, used to link together or otherwise associate
 record data.” Id. at 5 (emphases added); see A. 311. Given
 that Digital acknowledges that the terms “record data” and
 “video” can be used “interchangeably,” Appellant Br. 8 n.3,
Case: 19-2065     Document: 40       Page: 9    Filed: 04/22/2020




 DIGITAL ALLY, INC.   v. TASER INTERNATIONAL, INC.            9



 the plain meaning of the agreed-upon construction is that
 “correlation data” is data that can be used to “link together”
 or “associate” video recordings, i.e., video-to-video correla-
 tion. We reject, therefore, Digital’s unsupported assertion
 that the stipulated construction requires only that “corre-
 lation data” link a video recording with “something,” but
 “does not identify what that something is.” Id. at 20 (em-
 phasis omitted).
                         C. Infringement
     “Because there is no dispute that the accused correla-
 tion data [in TASER’s system] cannot be used to link to-
 gether or otherwise associate video from separate accused
 cameras,” id. at 5, the district court correctly granted
 TASER’s motion for summary judgment of non-infringe-
 ment. We have considered Digital’s remaining arguments
 but do not find them persuasive.
                         III. CONCLUSION
    Accordingly, the judgment of the United States District
 Court for the District of Kansas is affirmed.
                           AFFIRMED